DETAILED ACTION
The Examiner acknowledges Claims 1, 2, 14, 16, 17 and 19 have been amended and Claim 13 has been cancelled.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1, 16, 19 and 20 have been withdrawn.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The Applicant argues that the pliers of Smith perform a different function and the claimed invention. The Examiner disagrees because the structure of the Smith pliers is the same as the claimed invention and how they are used are directed towards the intended use of the pliers. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Pliers and tools in general are often used for purposes outside their intended use. For example, pliers could be used for both removing nails as well as nuts. A wrench could be used for removing nuts as well as a hammer. In the instant case, one of ordinary skill in the art would look for a pair of pliers that could push the insertion block into leveling bracket in order to make insertion easier than doing it by hand.
The Applicant also argues that the pliers of Smith are design for removal of a key slug but in the current Application, no part of the leveling bracket is removed. Once again, the Examiner finds this argument directed towards the intended use of the pliers and not a structural difference.
The next argument is about amended claim 2. However, the Examiner has found this to be new matter [see rejection below]. Furthermore, the Examiner finds “is configured to be” intended use of the invention again with no (claimed) structural difference. 
Claim Rejections - 35 USC § 112
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 20 of the claim recites “the clamping block” but Line 14 recited “a first clamping block” and Line 15 recited “a second clamping block”. It is unclear what Line 14 is referring to.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner finds “wherein the bayonet is configured to be plugged in by a withdraw device to remove the breakable sheet of the insert” to be new matter. As the Specification is silent about the bayonet configured to be plugged in. It looks like Paragraph 69 of the Specification has better language for this function that would not be new matter.
Claim 8 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim depends from Claim 1 that was amended to recite how the insertion block interacts with the pliers. In the amendment, it was set forth that the insertion block has a higher end and a lower end and that the pliers can push and clamp the insertion block to the ceramic tile leveling block. However, Claim 8 now repeats many of these limitations and is indefinite.
Claim 19 [and its dependents] recites the limitation "the maximum" on Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith.
Regarding claim 1, Sighinolfi teaches in Figure 19, a tile leveling and laying system  [leveling spacer device (Column 5, Lines 63-65)] comprising: a tile leveling bracket (10) [device (Column 6, Line 1)], which is provided at a junction between two adjacent tiles (P) (Column 6, Line 10); an insertion block (40) [wedge element (Column 9, Line 34)] having one end inserted into the tile leveling bracket (10); and pushing and clamping pliers (Column 3, Lines 25-28), being configured to push the insertion block (40) into the tile leveling bracket (10) so that the insertion block (40) is clamped to the tile leveling bracket (10). Sighinolfi does not teach the tiles are ceramic tile. However, ceramic tiles are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the tile leveling and laying system of Sighinolfi with ceramic tiles and obtain predictable results. Sighinolfi is silent about any of the details of the pliers. However, Smith teaches in Figure 1, pliers (22) that comprise: a first component (26 and 28), comprising a first clamping portion (26) and a first handheld portion (28); a second component (24 and 28), comprising a second clamping portion (24) and a second handheld portion (28); and a pivot (30) which the second clamping portion (24) is rotatably connected to the first clamping portion (26); characterized by further comprising: a first clamping block (34) disposed at a top end of the first clamping portion (26), a second clamping block (38) disposed at a top end of the second clamping portion (24) and arranged opposite the first clamping block (34); a clamping groove (32) recessed from an inner side wall of the first clamping block (26), with the direction of an opening of the groove facing the second clamping block (38); and a clamping through groove (40) penetrating through the second clamping block (38) and disposed opposite the clamping groove (32); wherein the clamping block (34 or 38) is configured to be [capable of] in contact with a higher end of an insertion block, and a lower end of an insertion block is configured to [capable of] pass through the clamping through groove (40), such that the insertion block can be pushed into a ceramic tile leveling bracket and clamped to the ceramic tile leveling bracket. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pliers like Smith with the tile leveling and laying system of Sighinolfi in order to be able to grip the insertion block in the first and second clamping portions.
Regarding claim 2, Sighinolfi in view of Smith teach a system. Furthermore, Sighinolfi teaches in Figure 35, the ceramic tile leveling bracket (10) comprises: a pad (20) [base (Column 14, Line 66)] for supporting bottom surfaces of the two adjacent tiles; an insert (30) [separator element (Column 15, Lines 4-5)] protruding from an upper surface of the pad (20), for being inserted into a gap between the two adjacent tiles; and a breakable sheet (34) [fold line (Column 7, Lines 45-46 and Column 3, Lines 3-5)] located at a lower portion of the insert (30) and adjacent to the pad (20); wherein the insert (30) comprises: a hole (32) [through-window (Column 7, Lines 21-24)] which penetrates the insert (30) and into which the insertion block (40, Fig 19) is inserted; and a bayonet (33) [upper edge of through-window (Column 7, Lines 25-28)] disposed on a side edge of the insert (30) on one or either side, and the bayonet (33) having a height from the pad (20) which is greater than a height of the sheet (34) from the pad (20) (Column 3, Lines 3-9); wherein the bayonet (33) is configured to be [capable of] plugged in by a withdraw device to remove the breakable sheet (34) of the insert (30) [a hammer or pliers can grip the bayonet to break the top from the bottom].
Regarding claim 4, Sighinolfi in view of Smith teach a system. Furthermore, Sighinolfi teaches in Figure 35, the insert (30) further comprises: a linear groove [bottom of sheet 34] recessed from a surface of the insert (30) on one or either side, a bottom of the linear groove being the sheet (34).
Regarding claim 7, Sighinolfi in view of Smith teach a system. Furthermore, Sighinolfi teaches in Figure 30, the pad (20) comprises at least one pad through hole (26) (Column 11, Lines 19-22) which penetrates the pad (20) along a thickness direction of the pad (20).
Regarding claims 8-12, Sighinolfi in view of Smith teach a system. Furthermore, Sighinolfi teaches in Figure 19, a longitudinal section of the insertion block (40) is wedge-shaped, wherein a lower end of the insertion block (40) is configured to insert into the tile leveling bracket (10), and a higher end of the insertion block (40) is configured to match with the pliers (Column 3, Lines 25-28), so that the pliers can push and clamp the insertion block (40) to the tile leveling bracket (10); wherein the insertion block (40) comprises: an insertion block bottom surface, which is a plane; and insertion block top surface, which is an inclined plane and forms an acute angle with the insertion block bottom surface; wherein the insertion block further comprises two or more serrations [teeth (Column 9, Lines 32-33)] protruding from the insertion block top surface; wherein the two or more serrations [teeth] are arranged in the same straight line. Sighinolfi does not teach the teeth comprise a vertical serration surface and an inclined serration surface, and the vertical serration surface if perpendicular to the insertion block bottom surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the serrations comprise a vertical serration surface and an inclined serration surface, and the vertical serration surface if perpendicular to the insertion block bottom surface since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the shape of the serrations would aide in locking the insertion block in place to the tile leveling bracket.
Regarding claim 14, Sighinolfi in view of Smith teach a system. Furthermore, Smith teaches a withdraw device [the pliers of Smith are for punching or knocking out slugs, thus capable of damaging (Column 1, Lines 5-6)] the sheet of the tile leveling bracket to remove the portion of the insert above the sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tool such that the pliers of Smith to damage and remove the sheet of leveling bracket.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith in further view of US Patent # 7,992,354 to Doda.
Regarding claims 5 and 6, Sighinolfi in view of Smith teach a tile leveling and laying system but do not teach a bottom surface of the pad is arc-shaped. However, Doda teaches in Figure 1, a leveling and aligning device (Column 1, Lines 15-16) with a tile leveling bracket (10) with a pad (16) that has a bottom surface that is arc-shaped (Column 1, Lines 33-34), which is part of a cylindrical side surface; and two ends of the pad (16) extend upward from a middle of the bottom surface to make contact with bottom surfaces of the tiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an arc-shaped bottom surface on the pad in order to sandwich the tile between the pad and the insertion block.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith in further view of US Patent Application Publication # 2008/0236344 to Chiang.
Regarding claims 15 and 16, Sighinolifi in view of Smith teach pushing and clamping pliers but do not teach a hook angled portion and a rounded portion. However, Chiang teaches in Figure 1, pliers that comprise: a hook angled portion (22) protruding in a barb shape from an outer side wall of a first clamping block (20); and a rounded portion (31) disposed at a joint between a side wall and a top of a second clamping block (30); and an elastic member [spring as shown] having one end connected to a first clamping portion (10) and another end connected to a second clamping portion (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hook angled portion and a rounded portion on the pliers to give the pliers more purpose (Paragraph 0004).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,447,590 to Sighinolfi in view of US Patent # 4,149,435 to Smith in further view of US Patent # 11,027,399 to Hoppe.
Regarding claims 17-20, Sighinolifi in view of Smith teach pushing and clamping pliers but do not teach a locking device. However, Hoppe teaches in Figure 6, pliers that comprise: a locking device (92) for switching the pliers between opened and closed states (Column 7, Lines 18-19), wherein: when the locking device (92) is locked, the pliers are in the closed state (Column 7, Lines 18-19; and when the locking device is unlocked, the pliers are in the opened state (Column 2, Lines 23-24); a first bent portion (28), which is part of a first clamping portion (14) and is sheathed [over-mold (Column 8, Lines 8-9)] outside a pivot (34); and a second bent portion (22), which is part of a second clamping portion (12) and is sheathed [over-mold (Column 8, Lines 8-9)] outside the pivot (34); a locking groove (96) disposed on an outer side wall of the first bent portion (28); a locking member (104) rotatably fitted to a surface of an end of the second clamping portion (12) and disposed opposite the locking groove (96); and a blocking block [cam (Columns 10-11, Lines 65-10)] disposed on a surface of the end of the first clamping portion (14) and disposed opposite the second bent portion (22), wherein the blocking block comes into contact with an outer side wall of the second bent portion (22) when an opening angle of the pliers is at the maximum; a locking member body [body of the locking member 104] rotatably connected to the end of the second clamping portion (12) via a second pivot (108); a locking engagement block [saddle (Column 7, Lines 23-25)] protruding from a surface of the locking member body; and a tab (112) protruding from the surface of the locking member body to drive the locking member body to rotate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a locking device on the pliers to lock the pliers in a closed position such that they do not open when unintended.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the claimed hook-shaped engagement block and bayonet.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635